Title: To Alexander Hamilton from William Allibone, 21 August 1790
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, August 21, 1790. “Enclosed herewith is a new Contract with Abraham Hargis as keeper of the Light House at Cape Henlopen.… Mr. Hargis in agreeing to a reduction of his Sallary expresses a full confidence that when his comparative situation with respect to other Keepers of Light Houses, is fully Investigated, it will be augmented again, And alledges in support of that expectation that Exclusive of his being the largest of the Light Houses, His Situation is more disadvantageous then any other Keeper, Altho’ their Sallerys and perquisites may be no more.…”
